Third District Court of Appeal
                               State of Florida

                        Opinion filed August 24, 2022.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-928
                        Lower Tribunal No. 19-2611
                           ________________


     Neiman Nix and DNA Sports Performance Lab, Inc.,
                                 Appellants,

                                     vs.

   The Office of the Commissioner of Baseball d/b/a Major
    League Baseball, Neil Boland, and Ricardo Burnham,
                                 Appellees.

     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

      Zumpano Castro, PLLC, and Antonio C. Castro and Ricardo A. Arce,
for appellants.

     Kobre & Kim LLP, and Adriana Riviere-Badell, for appellees.


Before FERNANDEZ, C.J., and LOGUE and GORDO, JJ.

     LOGUE, J.

     We are compelled to reverse the trial court’s order granting Appellee’s

motion for judgment on the pleadings. A judgment on the pleadings is
permitted “only where, based on the pleadings, the moving party is entitled

to a judgment as a matter of law.” Cuccarini v. Rosenfeld, 76 So. 3d 328,

330 (Fla. 3d DCA 2011). “Additionally, when considering a motion for

judgment on the pleadings, the trial court must accept as true all well-pled

material allegations of the opposing party.” Id. (citing Wilcox v. Lang Equities,

Inc., 588 So. 2d 318, 319 (Fla. 3d DCA 1991)).

      The Appellee, the Defendant below, sought to establish that

Appellant’s Complaint was filed outside the statute of limitations because

Appellant knew or should have known of his potential cause of action more

than four years before the Complaint was filed. To establish this notice,

Appellee relied upon statements in documents attached to the Answer that

Appellee alleged were copies of complaints that Appellant had previously

filed in other cases in 2014 and 2016. However, because Appellant was not

required to file a responsive pleading to the Answer, and Appellant did not

file a response pleading, the allegations in the Answer regarding the

character of the documents are deemed denied. See Fla. R. Civ. P. 1.110

(e) (2022) (“Averments in a pleading to which no responsive pleading is

required or permitted shall be taken as denied or avoided.”); Urribari v. 52

SW 5th CT WHSE, LLC, 266 So. 3d 1257, 1263 (Fla. 4th DCA 2019) (“In

considering [a motion for judgment on the pleadings], all material allegations



                                       2
of the opposing party's pleading are taken as true, and all of the movant's

allegations which have been denied are taken as false. Since the answer

requires no responsive pleading, all allegations contained therein are

deemed denied.”).

     Because the authenticity of the complaints in the other cases attached

to the Answer was deemed denied, the contents of those complaints could

not properly form the basis for a judgment on the pleadings.

     Reversed and remanded.




                                     3